DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation “a Vickers hardness of 311 or less.” The instant specification recites in at least [0050] and [0055] that “Vickers hardness (HB) of 311 or less.” It is understood in the art that a Vickers hardness is not a dimensionless value and is expressed by the unit HV (as Vickers Pyramid Number) indicating kilogram-force per square millimeter (kgf/mm²). It is further noted that a Vickers hardness can be represented by units such as Pa (wherein 1 kgf/mm² = 9.80665×106 Pa) or in Imperial units such as PSI (wherein 1 kgf/mm² = 1422.33 PSI). The units expressed in the originally filed specification, HB, are generally understood in the art as being unites representative of a Brinell Hardness wherein the units HB are those used to represent those values of measurements made with steel indenters (also expressed as HBS). The claim is rendered indefinite as it is unclear from the specification what units are intended for use with the instant limitation, if the use of the units HB are intended to communicate a hardness as measured on the Brinell scale, or if the units HB of the specification are a simple typographic error and the intended units of hardness are those of the Vickers scale, HV. For the purpose of examination, the units of the limitation of the instant claim are being interpreted as those of the Vickers scale, HV.
Claims 2 – 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as being dependent from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0210885, “Fiori,” as evidenced by US 2011/0277629, “Manning,” in view of API Standard 617, and as evidenced by ASTM E140 − 12b.
Regarding Claim 1: Fiori discloses an ammonia plant synthesis gas compressor train ([0001], “The present disclosure relates to ammonia synthesis plants.  Specifically, disclosed herein are novel compression train arrangements for ammonia synthesis plants and systems;” As shown in at least Figures 1 – 15) comprising: a steam turbine (113) ([0048] – [0049], “a driver is any mechanical power generating machine, which is adapted to drive a compressor or compression train into rotation.  […]  In embodiments disclosed herein, a driver can include a steam turbine”); and a compression unit (34, 116, 117) (At least Figures 7 and 14) that is configured to compress a synthesis gas ([0077], “In some embodiments, the syngas compression section 34 can comprise two syngas compressors 116 and 117.”) containing hydrogen ([0014], “The gas mixture thus obtained is fed through a drier 35 and the resulting pure syngas, containing mainly nitrogen and hydrogen, is compressed by a syngas compression section 34.”) by being rotationally driven by the steam turbine ([0076]), wherein the compression unit includes: a rotary shaft (116.5) that is configured to rotate around an axis ([0078]), and a plurality of impellers (116.2) that are disposed on the rotary shaft at intervals in a direction of the axis and are configured to rotate integrally with the rotary shaft to pump a gas outward in a radial direction to compress the gas (At least [0078] and Figure 7A); however, Fiori fails to explicitly disclose a specific operations speed or specific material properties and as such is silent as to wherein, in at least one of the plurality of impellers, a maximum operating peripheral speed at a radially outermost position of each of the plurality of impellers is within a range of 290 m/s to 390 m/s, a yield strength is 827 MPa or less, and a Vickers hardness is 311 or less. Fiori is silent as to wherein at least one of the plurality of impellers, a maximum operating peripheral speed at a radially outermost position of each of the plurality of impellers is within a range of 290 m/s to 390 m/s. Fiori fails to explicitly disclose operating parameters which would allow the compressors to operate over the claimed range of impeller tip speeds. However, it is well known in the art that an impeller tip speed is a known variable in developing an optimum isentropic work coefficient of a centrifugal compressor (as evidenced by Manning, at least [0045] – [0051], and more specifically [Equation 1] calculated utilizing [Equation 2] and specifically variable Utip, Compressor impeller blade tip speed). Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Fiori by varying the impeller tip speed to develop a desired optimum isentropic work coefficient as a matter of routine optimization since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
API Standard 617 teaches standard specifies minimum requirements and gives recommendations for axial compressors, single shaft and integrally geared process centrifugal compressors, and expander-compressors for special purpose applications that handle gas or process air in the petroleum, chemical, and gas industries, and specifically teaches the use of a material for use in a hydrogen gas service wherein such material has a yield strength [of] 827 MPa or less, and a Vickers hardness [of] 311 or less (Page 18, 4.5.1.11). It is noted that a Vickers hardness of 311 is less than the Rockwell C 34 of API, as evidenced by ASTM E140 − 12b (Page 3, Table 1) such that the yield strength of the combination would be less than Vickers 311.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have utilized a material having a yield strength [of] 827 MPa or less, and a Vickers hardness [of] 311 or less, as taught by API, with the predicted results that such a material will be capable of use in hydrogen gas service where the partial pressure of hydrogen exceeds 689 kPa (100 psi gauge) or the hydrogen concentration exceeds 90 molar percent at any pressure (API, Page 18, 4.5.1.11). It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have utilized a material having a yield strength [of] 827 MPa or less, and a Vickers hardness [of] 311 or less, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Regarding Claim 2: Fiori, as evidenced by Manning, in view of API Standard 617, and as evidenced by ASTM E140 − 12b, teaches the ammonia plant synthesis gas compressor train according to claim 1; however, Fiori is silent as to wherein a maximum rotational speed of the compression unit is within a range of 12,000 rpm to 16,000 rpm. Fiori fails to explicitly disclose operating parameters which would allow the compressors to operate over the claimed range of impeller rotational speeds. However, it is well known in the art that an impeller rotational speed is a known variable in developing an optimum isentropic work coefficient of a centrifugal compressor (as evidenced by Manning, at least [0045] – [0051], and more specifically [Equation 2] whose result utilizing variable N, rotational speed in RPM, is required for analysis of [Equation 1]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Fiori by varying the impeller tip speed to develop a desired optimum isentropic work coefficient as a mater of routine optimization since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding Claim 3: Fiori, as evidenced by Manning, in view of API Standard 617, and as evidenced by ASTM E140 − 12b, teaches the ammonia plant synthesis gas compressor train according to claim 1; Fiori further teaches comprising: a low-pressure stage compressor (117) driven by the steam turbine; and a high-pressure stage compressor (116) ([0078], “one of the syngas compressors 116, 117, for instance the high pressure ratio compressor 116, may include a recycle impeller”) driven by the steam turbine (As shown in at least Figures 7 and 14), wherein at least one of the low-pressure stage compressor and the high-pressure stage compressor is the compression unit ([0014], “syngas compression section 34;” As shown in at least Figures 7 and 14).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0210885, “Fiori,” as evidenced by US 2011/0277629, “Manning,” in view of API Standard 617, as evidenced by ASTM E140 − 12b, in view of US 2017/0218963, “Kobayashi,” and US 2014/0178183, “Masuda.”
Regarding Claim 4: : Fiori, as evidenced by Manning, in view of API Standard 617, and as evidenced by ASTM E140 − 12b, teaches the ammonia plant synthesis gas compressor train according to claim 3; however, Fiori  fails to explicitly disclose wherein the steam turbine is disposed between the low-pressure stage compressor and the high-pressure stage compressor, and Fiori is further silent to the compressor stage construction such that it is silent as to wherein each of the low-pressure stage compressor and the high-pressure stage compressor includes a compressor casing, and a bundle that has the rotary shaft and the plurality of impellers and is housed in the compressor casing, and wherein the bundle is attachable to and detachable from the compressor casing in a state where the rotary shaft and the plurality of impellers are held.
Fiori discloses multiple driver and compressor arrangements, including having the low-pressure and high-pressure stage compressors on a single side of the driver (as shown in at least Figures 1 and 13) and further disclose arrangements with a driver having compressors and compressor trains on opposing axial ends of the driver  (as shown in at least Figures 7 and 14 wherein the syngas compressor train is on a single side of the driver and a refrigerant compressor is on an opposing axial side of the driver). However, Fiori does not explicitly disclose an arrangement wherein a first stage, or low-pressure stage, of the syngas compressor train is on a first side of the driver and a second stage, or high-pressure stage, of the syngas compressor train is on a opposing axial side of the driver. Kobayashi teaches a compressor train arrangement having a low-pressure stage (12) and a high-pressure stage (13) driven by a driver (11) wherein the driver is disposed between the low-pressure stage and the high-pressure stage compressor. Fiori discloses the claimed invention except for the specified high and low-pressure stage and driver arrangemetn. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have disposed the driver between the low-pressure stage and the high-pressure stage compressor of Fiori, as taught by Kobayashi, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70, and with the predicted results that such a compressor-driver arrangement will be capable of driving each of the low and high-pressure stage compressors in parity with those arrangements previously disclosed by Fiori. 
Once combined, Fiori, as evidenced by Manning, in view of API Standard 617, and as evidenced by ASTM E140 − 12b, and in view of Kobayashi teaches wherein the steam turbine is disposed between the low-pressure stage compressor and the high-pressure stage compressor; however, the combination remains silent as to the compressor stage construction such that it is silent as to wherein each of the low-pressure stage compressor and the high-pressure stage compressor includes a compressor casing, and a bundle that has the rotary shaft and the plurality of impellers and is housed in the compressor casing, and wherein the bundle is attachable to and detachable from the compressor casing in a state where the rotary shaft and the plurality of impellers are held.
Masuda teaches a compressor arrangement (10) (Figures 1 – 9) wherein the compressor includes a compressor casing (11), and a bundle (12) that has the rotary shaft (191) and the plurality of impellers (192) and is housed in the compressor casing (As shown in at least Figures 1 – 3), and wherein the bundle is attachable to and detachable from the compressor casing (At least Figure 3 and [0049] – [0061]; The bundle is capable of being attached and detached from the compressor casing to effect a maintenance procedure) in a state where the rotary shaft and the plurality of impellers are held (At least [0037] – [0038], “the internal unit 12 includes a rotor 19 […] “[t]he rotor 19 includes a plurality of impellers 192 fixed to circumferential surface of a rotating shaft 191, which is driven to rotate, along the direction of axis,” and [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have utilized the compressor bundle arrangement of Masuda in each of the low and high-pressure stage compressors of Fiori with the predicted results that such an arrangement will allow for the operation of maintenance procedures on the compressor, the bundle, or the application of a spare bundle to the compressor (Masuda, [0062] and [0069]).
Once combined, Fiori, as evidenced by Manning, in view of API Standard 617, and as evidenced by ASTM E140 − 12b, and in view of Masuda teaches wherein each of the low-pressure stage compressor and the high-pressure stage compressor includes a compressor casing, and a bundle that has the rotary shaft and the plurality of impellers and is housed in the compressor casing, and wherein the bundle is attachable to and detachable from the compressor casing in a state where the rotary shaft and the plurality of impellers are held.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0210885, “Fiori,” as evidenced by US 2011/0277629, “Manning,” in view of API Standard 617, as evidenced by ASTM E140 − 12b, and in view of 2017/0022838, “Kuwamura.”
Regarding Claim 5: Fiori, as evidenced by Manning, in view of API Standard 617, and as evidenced by ASTM E140 − 12b, teaches the ammonia plant synthesis gas compressor train according to claim 1, Fiori further discloses wherein the steam turbine includes: a turbine shaft (115A, 115B) that is configured to rotate around an axis ([0076] “The compression train 111 of FIG. 7 is comprised of a single driver 113 with shaft ends 115A, 115B.”); however, Firori is silent as to the internal construction of the turbine and fails to explicitly disclose a pair of journal bearings that supports the turbine shaft to be rotatable around the axis, and a pair of thrust bearings that is disposed between the pair of journal bearings and supports the turbine shaft in the direction of the axis.
Kuwamura teaches a steam turbine (1) (Figure 1) capable of driving a compressor wherein the steam turbine comprises a pair of journal bearings (61, 62) that supports the turbine shaft to be rotatable around the axis (O), and a pair of thrust bearings (62) that is disposed between the pair of journal bearings and supports the turbine shaft in the direction of the axis (As shown in at least Figure 1; The thrust bearings 62 are shown a pair of bearings forming a bearing assembly with a first bearing limiting axial movement of the shaft 30 to the left in Figure 1 and a second bearing limiting axial movement of the shaft 30 to the right in Figure 1, each of the first and second bearings together are interpreted as forming a pair of thrust bearings and are shown arranged between the journal bearings 61 and 62).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have incorporated the journal and thrust bearing arrangement of Kuwamura into the steam turbine arrangement of Fiori with the predicted results that such an arrangement will be capable of supporting the shaft of Fiori in both the radial and axial directions as taught by Kuwamura.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2016/0123149 – Arrangement of bearings in a steam turbine
US 3,976,395 – Arrangement of a centrifugal compressor
US 3,733,145 – Arrangement of a centrifugal compressor
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821. The examiner can normally be reached Monday - Friday, 0900 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN DOYLE/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746